PER CURIAM.
In this Anders1 appeal, we affirm the judgments and sentences, but strike the imposition of the public defender’s fee because the record does not establish that appellant was advised of his right to contest the amount of the fee. See Allmond v. State, 668 So.2d 1120 (Fla. 5th DCA 1996). Although a separate final judgment for the fee advised appellant of the right to object within thirty days, the judgment does not show that a copy was.served on appellant. Andino v. State, 676 So.2d 493 (Fla. 5th DCA 1996). On remand, the trial court may reconsider the imposition of the fee after compliance with Florida Rule of Criminal Procedure 3.720(d)(1).
JUDGMENTS and SENTENCES AFFIRMED; PUBLIC DEFENDER’S FEE STRICKEN; REMANDED.
COBB, GRIFFIN and THOMPSON, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).